THEA~-~oRNI~Y                   GENERAL

                          OFTEXAS




                           November 24, 1959

Honorable Frank M. Jackson
Executive Secretary
Teacher Retirement System of Texas
Austin, Texas
                                Opinion No. WW-740
                                    Re:   Questions as to amounts of
                                          the salaries paid to em-'
                                          ployees subject to the
                                          Teacher Retirement Law,
                                          which must be withheld and
                                          paid monthly to the Retire-
Dear Mr. Jackson:                         ment System.
         Your recent request for an opinion states that the
Board of Trustees of the Teacher Retirement System has ruled
that the full six per cent (6%) of the salaries paid to em-
ployees subject to the Teacher Retirement Law must be withheld
and submitted monthly to the Retirement System until the employee
has received a salary of $8,400, of which the aggregate sum of
$504 has been withheld and submitted to the Retirement System.
You ask if this procedure by the Board is in accordance with the
Teacher Retirement Act.
         Subsection 1 (b) of Section 10 of Article 2922-1,
Vernon's Texas Civil Statutes, provides as follows:
             "Each employer on each of its payrolls
         shall cause to be deducted from the salary
         of each member, five per cent (5%) of his
         earnable compensation for each payroll period
         prior to September L, 1957, and six per cent
         (6%) of his earnable compensation for each
         payroll period thereafter; provided that the
         sum of the deductions made during any one year
         shall not exceed five per cent (5%) of the
         member's annual compensation, or One Hundred
         Eighty Dollars ($180.00), whichever is the
         lesser, for any year ending on or before August
         31, 1957, nor more than six per cent (6%) of
         his annual compensation, or Five Hundred Four
                                                              -   ..




Honorable Frank M. Jackson, page 2    (W-740)



           Dollars ($504.00), whichever is the lesser,
           for any year ending after September 1, 1957.
           In determining the amount earnable by a mem-
           ber within a payroll period, the State Board
           of Trustees may consider the rate of annual
           compensation payable to such member on the
           first day of the payroll period as continuing
           throughout such period, and it may omit deduc-
           tion from compensation for any period less
           than a full payroll period if the person was
           not a member on the first day of such period,
           and to facilitate the making of deductions, it
           may modify the deduction required of any member
           by such an amount as shall not exceed one-tenth
           (l/10) of such one per centum (l$) of the annual
           compensation upon the basis of which such deduc-
           tion is to be made."
           Subsections l(a) and (b) of Section 11, provide as
follows:
               "1. The collection of members' contribu-
           tions shall be as follows:
                "(a) Each employer shall cause to be deduct-
           ed on each and every psyroll of a member for each
           and every pay roll period subsequent to the date
           of establishment of the Retirement System the con-
           tributions payable by such member, as provided in
           this Act. Each employer shall certify to the treas-
           urer  of said employer on each and every pay roll a
           statement as vouchers for the amount so deducted.
               "(b) The treasurer or proper disbursing of-
           ficer of each employer on authority from the em-
           ployer shall make deductions from salaries of
           members as provided in this Act, and shall trans-
           mit monthly, or at such time as the State Board of
           Trustees shall designate, a certified copy of the
           pay roll, and the amount specified to be deducted
           shall be paid to the Executive Secretary of the
           State Board of Trustees; and after making a record
           of all receipts, the said Board shall pay them to
           the Treasurer of the State of Texas,  and by him be
           credited to Teacher Savings Fund, and such funds
           shall be deemed as appropriated for use according
           to the provisions of this Act.    . , .'
Honorable Frank M. Jackson, page 3      (w-740)



            The above quoted provisions of the Teacher Retirement
Act clearly    provide that on and after September 1, 1957, that
there shall cause to be deducted from the salary of each member
six per cent (6%) of his earnable compensation for each payroll
period; provided, however, that the sum of the deductions made
during any one year shall not exceed six per cent (6%) of the
member's annual compensation or $504.00, whichever is the lesser,
for any year ending after September 1, 1957. Accordingly, mem-
bers whose annual compensations exceed $8,400.00 should have de-
ducted from their pay a full six per cent (6%) of his earnable
compensation for each payroll period until the sum of such deduc-
tions for any one year shall equal $504.00, after which the deduc-
tions for such year shall cease.
         You are therefore advised that it is our opinion that
the Board of Trustees of the Teacher Retirement System has cor-
rectly construed and applied the law in this respect.
                            SUMMARY
             The full six per cent (6%) of the salaries
             for each payroll period paid to employees
             subject to the Teacher Retirement Act, should
             be withheld and remitted to the Teacher Re-
             tirement System; provided, however, that the
             sum of deductions for any year ending after
             September 1, 1957, shall not exceed six per
             cent (6%) of the member's annual compensation
             or $504.00, whichever is the lesser.
                                     Yours very truly,
                                     WILL WILSON
                                     Attorney General of Texas

LP:me:zt
APPROVED:                             - Leonard Passmore
OPINION COMMITTEE                       Assistant
W.V.Geppert, Chairman
J.C.Davis, Jr.
Houghton Brownlee, Jr.
Paul Floyd
Ray Loftin
REVIEWED FOR THE ATTORNEY GENERAL
BY: Morgan Nesbitt